Exhibit 10.3

CHICAGO MERCANTILE EXCHANGE INC.

GRANDFATHERED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

SECTION I

General

1.1. History, Purpose and Effective Date. The Chicago Mercantile Exchange Inc.
Amended and Restated Supplemental Executive Retirement Plan (the “Plan”) was
established, effective as of January 1, 1993 (the “Effective Date”) by Chicago
Mercantile Exchange, an Illinois not-for-profit corporation (“CME”)), to provide
its eligible key management employees with an opportunity to receive additional
retirement income. Pursuant to a series of demutualization transactions and an
agreement and plan of merger, effective as of November 13, 2000, Chicago
Mercantile Exchange Inc., a shareholder-owned, for-profit Delaware corporation
(the “Exchange”) succeeded to the assets, liabilities and business of CME and to
the power, authority and responsibility of CME under and with respect to the
Plan. Effective as of December 3, 2001, pursuant to a further corporate
reorganization, the Exchange became a wholly-owned subsidiary of Chicago
Mercantile Exchange Holdings Inc. (“CME Holdings”). The Plan is intended to
constitute a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Section 201(2), 301(a)(3) and 401(a)(l) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

This document is an amendment and restatement of the Plan as in effect prior to
2005, and is applicable only to the portion (if any) of a Participant’s Account
that was vested as of December 31, 2004, including credited earnings and losses
with respect thereto (the “Grandfathered Account”). The Plan, as so amended and
restated, shall be sometimes referred to as the “Chicago Mercantile Exchange
Inc. Grandfathered Supplemental Executive Retirement Plan.”

1.2. Administration.

(a) The Retirement Committee (the “Retirement Committee”) appointed by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of the Exchange is the Plan Administrator of the Plan. If the Compensation
Committee fails to act to appoint the members of the Retirement Committee, then
the Compensation Committee will be deemed to be the Retirement Committee
hereunder. The Plan Administrator shall from time to time adopt rules for the
administration of the Plan and shall have the sole discretion to make decisions
and take any action with respect to questions arising in connection with the
Plan, including, but not limited to, the construction and interpretation of the
Plan, the resolution of any ambiguities, the determination of the conditions
subject to which any benefits may be payable, the resolution of all questions
concerning the status and rights of a Participant and others under the Plan, and
whether a claimant is eligible for benefits under the Plan, the determination of
the



--------------------------------------------------------------------------------

amount of benefits, if any, a claimant is entitled to receive, and making any
other determinations which it believes necessary or advisable for the
administration and operation of the Plan. Any such decision or action shall be
final and binding upon all Participants and beneficiaries, and benefits under
the Plan shall be paid only if the Plan Administrator decides in its discretion
that the claimant is entitled to them. The Plan Administrator’s decision or
action in respect of any of the above shall be conclusive and binding upon all
Participants and their beneficiaries, heirs, assigns, administrators, executors
and any other person claiming through or under them, subject to such
individual’s rights to a review of the denial of any benefit claim under the
claims procedure set forth in Section 1.11.

(b) In providing for the administration of the Plan, the Plan Administrator may
delegate responsibilities for the operation and administration of the Plan by
written document filed with the Plan records. Any such delegation may be revoked
at any time. The Secretary of the Exchange (or, on behalf of the Secretary of
the Exchange, any Corporate Secretary or Assistant Secretary) shall certify to
any interested person the names of the employees of the Exchange who are, from
time to time, authorized to act on behalf of the Plan Administrator and who are
responsible for the day-to-day operation and administration of the Plan. The
Plan Administrator may appoint and compensate such specialists to aid it in the
administration of the Plan and arrange for such other services as it considers
necessary or appropriate to carry out the provisions of the Plan.

1.3. Plan Year. The term “Plan Year” means the calendar year.

1.4. Source of Benefit Payments. Subject to the terms and conditions of the
Plan, any amount payable to or on account of a Participant under this Plan shall
be paid from the general assets of the Exchange or from one or more trusts, the
assets of which are subject to the claims of the Exchange’s general creditors.
The amounts payable hereunder shall be reflected on the accounting records of
the Exchange but shall not be construed to create, or require the creation of, a
trust, custodial or escrow account. None of the individuals entitled to benefits
under the Plan shall have any preferred claim on, or any beneficial ownership
interest in, any assets of the Exchange or to any investment reserves, accounts,
trusts or funds that the Exchange may purchase, establish or accumulate to aid
in providing the benefits under the Plan, and any rights of such individuals
under the Plan or any such reserves, accounts, trusts or funds shall constitute
unsecured contractual rights only. Nothing contained in the Plan shall
constitute a guarantee by the Exchange that the assets of the Exchange shall be
sufficient to pay any benefits to any person. Nothing contained in the Plan and
no action taken pursuant to its provisions shall create a trust or fiduciary
relationship of any kind between the Exchange and an employee or any other
person.

1.5. Expenses. The expenses of administering the Plan shall be borne by the
Exchange.

1.6. Effect on Other Benefit Plans. Any amounts credited or paid under this Plan
shall not be considered to be compensation for the purposes of any qualified
plan (within the meaning of Section 401(a) of the Internal Revenue Code of 1986,
as amended, maintained by the Exchange. The treatment of such amounts under
other employee benefit plans shall be pursuant to the provisions of such plans.

 

2



--------------------------------------------------------------------------------

1.7. Applicable Laws. The Plan shall be construed and administered in accordance
with the laws of the State of Illinois.

1.8. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

1.9. Notices. Any notice or document required to be given to or filed with the
Plan Administrator will be properly filed if delivered or mailed by registered
mail, postage prepaid, to the Secretary of the Exchange, at its principal
executive offices. The Plan Administrator may, by advance written notice to
affected persons, revise such notice procedure from time to time. Any notice
required under the Plan may be waived by the person entitled to notice.

1.10. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

1.11. Claims Procedure.

(a) For purposes of the Plan, a claim for a benefit is a written application for
a benefit filed with the Plan Administrator. In the event that any Participant
or other person claims to be entitled to a benefit under the Plan, and the Plan
Administrator or its designee determines that such claim should be denied in
whole or in part, the Plan Administrator or its designee shall, in writing,
notify such claimant within 90 days (180 days if special circumstance require)
of receipt of such claim that his claim has been denied. The notice of denial
will be written in a manner calculated to be understood by the average
Participant and will include the following information: (a) the specific reason
for the denial; (b) specific reference to those Plan provisions on which the
denial is based; (c) a description of any additional information necessary to
perfect the claim and an explanation of why the information is necessary; and
(d) a description of the Plan’s review procedures, the time limits applicable to
those procedures, including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following the denial of his claim on review.

(b) If the Plan Administrator requests additional information from a claimant
prior to an initial determination or a determination on appeal, the Plan
Administrator will notify the claimant and permit the claimant to have 45 days
to provide the requested information. The time of the Plan Administrator’s
decision will be tolled until the information is received or until the 45-day
period has elapsed. If the information is not timely received by the Plan
Administrator, its decision will be made without the requested information.

(c) Within 60 days after the mailing or delivery by the Plan Administrator or
its designee of such notice, such claimant may request, by mailing or delivery
of written notice to the Plan Administrator, a review by the Plan Administrator
of the decision denying the claim. The clamant may submit written comments,
documents, records and other information relating to his claim, whether or not
those comments, documents, records or other information were submitted in
connection with the initial claim. The claimant may also request that the Plan
provide, free of charge, copies of all documents, records or other information
relevant to his claim.

 

3



--------------------------------------------------------------------------------

(d) If the claimant fails to request such a review within such 60-day period, it
shall be conclusively determined for all purposes of this Plan that the denial
of such claim by the Plan Administrator is correct.

(e) After such review, the Plan Administrator shall determine whether such
denial of the claim was correct and shall notify such claimant in writing of its
determination within 60 days of receipt of the claimant’s request for review
(120 days if special circumstances require). In the case of a claim denial on
review, the notice will be written in a manner calculated to be understood by
the average Participant and will include the following information: (a) the
specific reason or reasons for denial; (b) specific reference to those Plan
provisions on which denial is based; (c) a statement that the claimant is
entitled to receive, upon written request and free of charge, reasonable access
to and copies of all documents, records and other information relevant to his
claim for benefits; and (d) a statement of any voluntary appeal procedures
offered by the Plan and the claimant’s right to obtain information about the
procedures and to bring a civil action under ERISA Section 502(a).

SECTION 2

Participation

2.1. Participant. The key employees eligible to participate in the Plan and the
conditions for such participation shall be established, from time to time, by
the Exchange; provided, however, that Participants shall be limited to a select
group of management or highly compensated employees within the meaning of
Sections 201(1), 301(a)(2) and 401(a)(l) of ERISA. If the Exchange determines
that participation by one or more Participants shall cause the Plan to be
subject to Part 2, 3 or 4 of Title I of ERISA, the entire interest of such
Participant or Participants under the Plan shall be segregated from the Plan in
the discretion of the Exchange, and such Participant or Participants shall cease
to have any interest under the Plan.

2.2. Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of the Exchange nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

SECTION 3

Plan Benefits

3.1. Deferred Compensation Accounts. The Plan Administrator shall maintain, or
cause to be maintained, an Account in the name of each Participant which shall
reflect the sum of the following amounts:

 

  (a) the amount of “Deferred Compensation Credits” to be credited to the
Participant’s Account in accordance with subsection 3.2; and

 

4



--------------------------------------------------------------------------------

  (b) the assumed rate of earnings to be credited to the Participant’s Account
in accordance with subsection 3.3.

3.2. Deferred Compensation Credits. Unless otherwise determined by the
Compensation Committee, for each Plan Year beginning on or after January 1,
2003, three percent of each Participant’s base earnings and bonus paid in such
Plan Year shall be awarded as Deferred Compensation Credits. The amount of
Deferred Compensation Credits awarded to a Participant for any such Plan Year
shall be credited to his Account as of the first business day of the next
following Plan Year.

3.3. Adjustment of Accounts. The amounts credited to a Participant’s Account in
accordance with Section 3.2 shall be adjusted from time to time in accordance
with uniform procedures established by the Plan Administrator to reflect the
value of an investment equal to the Participant’s Account balance in one or more
assumed investments that the Plan Administrator offers from time to time, and
which the Participant directs the Plan Administrator to use for purposes of
adjusting his Account. In the event a Participant fails to provide such
direction, the Participant’s Account shall be adjusted on the basis of such
default investment as the Plan Administrator shall establish from time to time.
Amounts credited pursuant to this Section 3.3 shall be determined without regard
to taxes that would be payable with respect to any assumed investment. The Plan
Administrator may eliminate any assumed investment alternative at any time;
provided, however, that the Plan Administrator may not retroactively eliminate
any assumed investment alternative. To the extent permitted by the Plan
Administrator, the Participant may elect to have different portions of his
Account balance for any period adjusted on the basis of different assumed
investments. Notwithstanding the election by Participants of certain assumed
investments and the adjustment of their Accounts based on such investment
decisions, the Plan does not require, and no trust or other instrument
maintained in connection with the Plan shall require, that any assets or amounts
which are set aside in trust or otherwise for the purpose of paying Plan
benefits shall actually be invested in the investment alternatives selected by
Participants.

SECTION 4

Payment of Plan Benefits

4.1. Vesting. A Participant’s vested interest in his Account shall be determined
as follows:

(a) A Participant shall have at all times a fully vested and nonforfeitable
interest in (i) the amount of any Deferred Compensation Credits credited to the
Participant’s Account on or before December 31, 1996, and (ii) any assumed
investment adjustment theretofore or thereafter credited with respect to such
Deferred Compensation Credits under Section 3.3.

(b) A Participant shall have a fully vested and nonforfeitable interest in the
amount of any Deferred Compensation Credits credited to the Participant’s
Account in accordance with Section 3.2 on or after January 1, 2004 (and any
assumed investment adjustments thereon) upon completion of five Years of Vesting
Service (as described below).

 

5



--------------------------------------------------------------------------------

(c) A Participant shall have a fully vested and nonforfeitable interest in the
amount of any Deferred Compensation Credits credited to the Participant’s
Account in accordance with Section 3.2 on or after January 1, 1997 and before
January 1, 2004 (“Post-1996 Credits”), and any assumed investment adjustments
thereon, as of December 10 of the fourth Plan Year following the Plan Year as of
which such Deferred Compensation Credits are credited to the Participant’s
Account. Prior thereto, the amount of any Post-1996 Credits (and any assumed
investment adjustments thereon) shall be vested and nonforfeitable as of
December 10th of the Plan Year that follows the Plan Year as of which such
Post-1996 Credits were credited to the Participant’s Account by the number of
Plan Years determined in accordance with the following schedule:

 

Number of Plan Years following the

Plan Year as of which the Post-1996

Credits were credited to his Account

   The vested percentage shall be

Four Plan Years

   100%

Three Plan Years

   66 2/3%

Two Plan Years

   33 1/3%

One Plan Year

   0%

A Participant’s Years of Vesting Service as of any date shall be equal to the
number of years of service credited to the Participant for vesting purposes as
of such date under the provisions of the Pension Plan for Employees of the
Chicago Mercantile Exchange Inc. (the “Pension Plan”) or, in the case of a
Participant who is not eligible to participate in the Pension Plan, the number
of years of service that would be credited to the Participant for vesting
purposes under the Pension Plan as of such date if the Participant were eligible
to participate in the Pension Plan. The unvested portion of a Participant’s
Account shall be forfeited upon the Participant’s separation from service.

4.2. Accelerated Vesting. Notwithstanding the provisions of Section 4.1, if a
Participant’s termination of active employment with the Exchange occurs on
account of his death, retirement after attaining age 55 years and completing 15
years of continuous service with the Exchange, or disability, the amount of any
Post-1996 Credits (and any assumed investment adjustments thereon) not
theretofore vested shall be vested and nonforfeitable as of December 10 of the
Plan Year that follows the Plan Year as of which such Post-1996 Credits were
credited to the Participant’s Account by the number of Plan Years determined in
accordance with the following schedule (in lieu of the schedule in Section 4.1):

 

Number of Plan Years following the

Plan Year as of which the Post-1996

Credits were credited to his Account

   The vested percentage shall be

Four Plan Years

   100%

Three Plan Years

   80%

Two Plan Years

   60%

One Plan Year

   40%

 

6



--------------------------------------------------------------------------------

If a Participant’s termination of active employment occurs under this
Section 4.2, the portion of any Post-1996 Credits (and any investment
adjustments thereon) that are not theretofore vested in accordance with
Section 4.1 or the foregoing provisions of this Section 4.2 and which shall be
vested and nonforfeitable as of December 10 of the Plan Year in which credited
to the Participant’s Account shall be twenty percent (20%).

4.3. Termination of Employment. After a Participant’s death or termination of
active employment, the vested portion of the Participant’s Account balance shall
be paid in cash or in kind to or on account of the Participant as follows:

 

  (a) in a single lump sum payment as soon as practicable after his death or
other termination date occurs, or

 

  (b) if elected by the Participant, in annual installments over a period of 5
or fewer years; provided, however, that any such election by a Participant who
resigns or is dismissed prior to his retirement date (within the meaning of the
Exchange’s cash balance pension plan) shall require the consent of the Exchange;
and provided, further, that effective January 1, 2007 any such election shall be
void and of no force and effect if the Participant separates from service within
six months after making such election.

Any portion of his Account balance that is not vested in accordance with
subsection 4.1 or 4.2 at his termination of active employment shall be
forfeited.

4.4. Unforeseeable Emergencies. The Plan Administrator may, pursuant to rules
adopted by it and applied in a uniform manner, accelerate the date of
distribution of a Participant’s Account because of unforeseeable emergency at
any time. “Unforeseeable emergency” shall mean as determined by the Plan
Administrator in accordance with uniform rules adopted by it. The amount that
may be distributed pursuant to this subsection 4.4 is limited to the amount
necessary to satisfy the emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

4.5. Designation of Beneficiary. Each Participant may from time to time, by
signing a form furnished by the Plan Administrator, designate any legal or
natural person or persons (who may be designated contingently or successively)
to whom his vested benefits under the Plan are to be paid if he dies before he
receives all of his vested benefits. A beneficiary designation form will be
effective only when the signed form is filed with the Plan Administrator while
the Participant is alive and will cancel all beneficiary designation forms filed
earlier. Except as otherwise specifically provided in this subsection 4.5, if a
deceased Participant failed to designate a beneficiary as provided above, or if
the designated beneficiary of a deceased Participant dies before him or before
complete payment of the Participant’s benefits, his benefits shall be paid to
the legal representative or representatives of the estate of the last to die of
the Participant and his designated beneficiary.

 

7



--------------------------------------------------------------------------------

4.6. Distributions to Disabled Persons. Notwithstanding the provisions of this
Section 4, if, in the Plan Administrator’s opinion, a Participant or beneficiary
is under a legal disability or is in any way incapacitated so as to be unable to
manage his financial affairs, the Plan Administrator may direct that payment be
made to a relative or friend of such person for his benefit until claim is made
by a conservator or other person legally charged with the care of his person or
his estate, and such payment shall be in lieu of any such payment to such
Participant or beneficiary. Thereafter, any benefits under the Plan to which
such Participant or beneficiary is entitled shall be paid to such conservator or
other person legally charged with the care of his person or his estate.

4.7. Benefits May Not be Assigned. Neither the Participant nor any other person
shall have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
hereof, which are expressly declared to be unassignable and non-transferable. No
part of the amounts payable shall be, prior to actual payment, subject to
seizure or sequestration for payment of any debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, or be
transferred by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.

4.8. Withholding for Tax Liability. The Exchange may withhold or cause to be
withheld from any payment of benefits made pursuant to the Plan any taxes
required to be withheld and such sum as the Exchange may reasonably estimate to
be necessary to cover any taxes for which the Exchange may be liable and which
may be assessed with regard to such payment.

4.9. Cash-Out Election. Prior to a Participant’s termination of active
employment with the Exchange, the Participant may make a one-time election (a
“Cash-Out Election”) to have the entire nonforfeitable balance of his Account
distributed to him, in a single lump sum payment, in cash, within 15 days
following the date that such election is filed with the Exchange, subject to the
following:

 

  (a) The Participant’s nonforfeitable Account balance shall be determined under
subsection 4.1 of the Plan as though the Participant had terminated from the
employ of the Exchange on the date on which the Cash-Out Election is filed and,
for this purpose, the accelerated vesting provisions of subsection 4.2 shall not
apply even if the Participant has attained age 55 and completed 15 years of
continuous service with the Exchange at the time of his election.

 

  (b) The amount actually distributed to an electing Participant under this
subsection 4.9 shall be equal to the Participant’s nonforfeitable Account
balance determined under subparagraph (a) next above, reduced by a penalty
amount equal to 10 percent of such nonforfeitable Account balance. The 10
percent penalty amount shall be deducted from the Participant’s Account and
forfeited. The portion of the Participant’s Account balance that is not
distributable by reason of subsection 4.1 or 4.2 shall then be treated as set
forth in subsection 4.10.

 

8



--------------------------------------------------------------------------------

  (c) A Participant’s Cash-Out Election shall not be effective unless the
Participant makes a corresponding election under the Chicago Mercantile Exchange
Senior Management Supplemental Deferred Savings Plan.

4.10. Forfeitures and Adjustments for Partial Distributions. In the event that a
distribution upon an unforeseeable emergency under subsection 4.4 or a
distribution pursuant to a Cash-Out Election under subsection 4.9 is made with
respect to any Participant, the portion of his Account balance that is not
distributable by reason of subsection 4.1 or 4.2 (but not any vested amount that
is forfeited as a penalty under subsection 4.9) shall be credited to a
“Subaccount” maintained in the Participant’s name which shall be adjusted from
time to time in accordance with Section 3.3 based on the assumed investment
alternatives selected by the Participant thereunder. Upon the Participant’s
subsequent termination of employment or any subsequent distribution to the
Participant, the balance in his Subaccount shall be treated as follows:

 

  (a) If the Participant’s subsequent termination of employment or distribution
occurs after such Subaccount is fully vested and nonforfeitable in accordance
with Section 4.1 or 4.2, the balance of such Subaccount shall be distributable
to or on behalf of the Participant in accordance with Section 4.

 

  (b) If the Participant’s subsequent termination of employment or distribution
occurs before the balance of the Subaccount is fully vested, the nonforfeitable
balance in the Subaccount shall be an amount determined as follows:

 

  (i) first, an amount equal to the nonforfeitable balance of his Account at the
time of the previous distribution upon an unforeseeable emergency or Cash-out
Election (including the 10 percent penalty amount in the case of a Cash-Out
Election) shall be added to his Subaccount balance;

 

  (ii) next, his Subaccount balance, as adjusted under subparagraph (i) next
above, shall be reduced to an amount equal to the product of such balance
multiplied by his vested percentage determined under Section 4.1 or 4.2, as
applicable, at the time of the subsequent termination or distribution; and

 

  (iii) finally, the adjusted Subaccount balance, as determined under
subparagraph (ii) next above, shall be reduced (but not below zero) by an amount
equal to the amount added to his Subaccount balance under subparagraph (i) next
above.

The amount determined after the foregoing adjustments shall be nonforfeitable
and distributable to or for his benefit in accordance with Section 4. The
portion of his Subaccount balance, if any, which is not vested in accordance
with this Section 4.10 shall be forfeited if the Participant has terminated
active employment with the Exchange, or, if the Participant’s employment has not
terminated, shall continue to be adjusted in accordance with Section 3.3, and
shall be further adjusted under this Section 4.10 upon the Participant’s
subsequent termination of employment or any subsequent distribution in
accordance with the terms of the Plan.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 4.10, and without
limiting the amending authority reserved to the Exchange by the provisions of
Section 5.1 of the Plan, the Exchange may amend this Section 4.10 at any time
and in any respect, even as to amounts previously credited to a Participant’s
Account, to the extent that the Exchange determines that such amendment is
necessary or desirable by reason of any change in tax laws or regulations or
interpretations thereof; provided, however, that no such amendment shall apply
with respect to amounts actually distributed under this Section 4.10 before the
later of the date on which the amendment is adopted or effective.

SECTION 5

Amendment and Termination; Miscellaneous

5.1. Amendment and Termination.

(a) The Exchange may amend or terminate the Plan at any time and from time to
time, and retroactively if deemed necessary or appropriate.

(b) Any amendment of the Plan shall be effected either (i) by resolution of the
Compensation Committee or its successor, or (ii) by resolution of the Retirement
Committee; provided, however, that only the Compensation Committee or its
successor is authorized to approve an amendment that is anticipated to result in
a material impact to the Exchange unless it otherwise acts to delegate this
responsibility; and provided further that the Retirement Committee may adopt
minor or administrative amendments to the Plan, including amendments to comply
with applicable laws.

(c) A Plan termination shall be effected by resolution of the Compensation
Committee or its successor. In the event of a termination of the Plan,
Participants’ vested Account balances shall be distributed in such manner as the
Plan Administrator shall determine consistent with the requirements of
Section 409A of the Code.

5.2. Limitation of Liability. The Exchange, its parents, subsidiaries, and
affiliates, the Board of Directors of any of the foregoing, any officer,
employer or agent of any of the foregoing, and the members of the Retirement
Committee shall not incur any liability individually or on behalf of any other
individuals or on behalf of the Exchange or its parents, subsidiaries, or
affiliates for any act, or failure to act, made in good faith in relation to the
Plan.

Dated this 1st day of March, 2007.

 

CHICAGO MERCANTILE EXCHANGE INC.

By  

LOGO [g82886logo-3_10.jpg]

Its   Managing Director, Organizational Development

 

10



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2005)

SECTION 1

General

1.1. History, Purpose and Effective Date.

(a) The Chicago Mercantile Exchange Inc. Amended and Restated Supplemental
Executive Retirement Plan (the “Plan”) was established, effective as of
January 1, 1993, by Chicago Mercantile Exchange, an Illinois not-for-profit
corporation (“CME”), to provide its eligible key management employees with an
opportunity to receive additional retirement income. Pursuant to a series of
demutualization transactions and an agreement and plan of merger, effective as
of November 13, 2000, Chicago Mercantile Exchange Inc., a shareholder-owned,
for-profit Delaware corporation (the “Exchange”) succeeded to the assets,
liabilities and business of CME and to the power, authority and responsibility
of CME under and with respect to the Plan. Effective as of December 3, 2001,
pursuant to a further corporate reorganization, the Exchange became a
wholly-owned subsidiary of Chicago Mercantile Exchange Holdings Inc. (“CME
Holdings”). The Plan is intended to constitute a plan maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(l) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

(b) Effective as of January 1, 2005 (the “Effective Date”), the Plan has been
amended and restated to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

(c) Notwithstanding anything herein to the contrary, the terms of the Plan as in
effect prior to January 1, 2005, as modified and set forth in the document
entitled “Chicago Mercantile Exchange Inc. Grandfathered Supplemental Executive
Retirement Plan” (the “Pre- 2005 Plan”), shall apply to the portion (if any) of
a Participant’s Account that was vested as of December 31, 2004, including
credited earnings and losses with respect thereto (the “Grandfathered Account”),
and the provisions of this amended and restated Plan shall not apply to such
Grandfathered Account.

1.2. Plan Freeze. Effective for Plan Years beginning on or after January 1,
2006, the Plan has been frozen and no further Deferred Compensation Credits
shall be awarded.

1.3. Administration.

(a) The Retirement Committee (the “Retirement Committee”) appointed by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of the Exchange is the Plan Administrator of the Plan. If the Compensation
Committee fails to act to appoint the members of the Retirement Committee, then
the Compensation Committee will be deemed to be the Retirement Committee
hereunder. The Plan Administrator shall from time to time adopt rules for the
administration of the Plan and shall have the sole discretion to make



--------------------------------------------------------------------------------

decisions and take any action with respect to questions arising in connection
with the Plan, including, but not limited to, the construction and
interpretation of the Plan, the resolution of any ambiguities, the determination
of the conditions subject to which any benefits may be payable, the resolution
of all questions concerning the status and rights of a Participant and others
under the Plan, and whether a claimant is eligible for benefits under the Plan,
the determination of the amount of benefits, if any, a claimant is entitled to
receive, and making any other determinations which it believes necessary or
advisable for the administration and operation of the Plan. Any such decision or
action shall be final and binding upon all Participants and beneficiaries, and
benefits under the Plan shall be paid only if the Plan Administrator decides in
its discretion that the claimant is entitled to them. The Plan Administrator’s
decision or action in respect of any of the above shall be conclusive and
binding upon all Participants and their beneficiaries, heirs, assigns,
administrators, executors and any other person claiming through or under them,
subject to such individual’s rights to a review of the denial of any benefit
claim under the claims procedure set forth in Section 1.12.

(b) In providing for the administration of the Plan, the Plan Administrator may
delegate responsibilities for the operation and administration of the Plan by
written document filed with the Plan records. Any such delegation may be revoked
at any time. The Secretary of the Exchange (or, on behalf of the Secretary of
the Exchange, any Corporate Secretary or Assistant Secretary) shall certify to
any interested person the names of the employees of the Exchange who are, from
time to time, authorized to act on behalf of the Plan Administrator and who are
responsible for the day-to-day operation and administration of the Plan. The
Plan Administrator may appoint and compensate such specialists to aid it in the
administration of the Plan and arrange for such other services as it considers
necessary or appropriate to carry out the provisions of the Plan.

1.4. Plan Year. The term “Plan Year” means the calendar year.

1.5. Source of Benefit Payments. Subject to the terms and conditions of the
Plan, any amount payable to or on account of a Participant under this Plan shall
be paid from the general assets of the Exchange or from one or more trusts, the
assets of which are subject to the claims of the Exchange’s general creditors.
The amounts payable hereunder shall be reflected on the accounting records of
the Exchange but shall not be construed to create, or require the creation of, a
trust, custodial or escrow account. None of the individuals entitled to benefits
under the Plan shall have any preferred claim on, or any beneficial ownership
interest in, any assets of the Exchange or to any investment reserves, accounts,
trusts or funds that the Exchange may purchase, establish or accumulate to aid
in providing the benefits under the Plan, and any rights of such individuals
under the Plan shall constitute unsecured contractual rights only. Nothing
contained in the Plan shall constitute a guarantee by the Exchange that the
assets of the Exchange shall be sufficient to pay any benefits to any person.
Nothing contained in the Plan and no action taken pursuant to its provisions
shall create a trust or fiduciary relationship of any kind between the Exchange
and an employee or any other person.

 

1.6. Expenses. The expenses of administering the Plan shall be borne by the
Exchange.

 

2



--------------------------------------------------------------------------------

1.7. Effect on Other Benefit Plans. Any amounts credited or paid under this Plan
shall not be considered to be compensation for the purposes of any qualified
plan (within the meaning of Section 401(a) of the Code) maintained by the
Exchange. The treatment of such amounts under other employee benefit plans shall
be in accordance with the provisions of such plans.

1.8. Applicable Laws. The Plan shall be construed and administered in accordance
with the laws of the State of Illinois.

1.9. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

1.10. Notices. Any notice or document required to be given to or filed with the
Plan Administrator will be properly filed if delivered or mailed by registered
mail, postage prepaid, to the Secretary of the Exchange, at its principal
executive offices. The Plan Administrator may, by advance written notice to
affected persons, revise such notice procedure from time to time. Any notice
required under the Plan may be waived by the person entitled to notice.

1.11. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

1.12. Claims Procedure.

(a) For purposes of the Plan, a claim for a benefit is a written application for
a benefit filed with the Plan Administrator. In the event that any Participant
or other person claims to be entitled to a benefit under the Plan, and the Plan
Administrator or its designee determines that such claim should be denied in
whole or in part, the Plan Administrator or its designee shall, in writing,
notify such claimant within 90 days (180 days if special circumstance require)
of receipt of such claim that his claim has been denied. The notice of denial
will be written in a manner calculated to be understood by the average
Participant and will include the following information: (a) the specific reason
for the denial; (b) specific reference to those Plan provisions on which the
denial is based; (c) a description of any additional information necessary to
perfect the claim and an explanation of why the information is necessary; and
(d) a description of the Plan’s review procedures, the time limits applicable to
those procedures, including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following the denial of his claim on review.

(b) If the Plan Administrator requests additional information from a claimant
prior to an initial determination or a determination on appeal, the Plan
Administrator will notify the claimant and permit the claimant to have 45 days
to provide the requested information. The time of the Plan Administrator’s
decision will be tolled until the information is received or until the 45-day
period has elapsed. If the information is not timely received by the Plan
Administrator, its decision will be made without the requested information.

(c) Within 60 days after the mailing or delivery by the Plan Administrator or
its designee of such notice, such claimant may request, by mailing or delivery
of written notice to the Plan Administrator, a review by the Plan Administrator
of the decision denying the claim.

 

3



--------------------------------------------------------------------------------

The clamant may submit written comments, documents, records and other
information relating to his claim, whether or not those comments, documents,
records or other information were submitted in connection with the initial
claim. The claimant may also request that the Plan provide, free of charge,
copies of all documents, records or other information relevant to his claim.

(d) If the claimant fails to request such a review within such 60-day period, it
shall be conclusively determined for all purposes of this Plan that the denial
of such claim by the Plan Administrator is correct.

(e) After such review, the Plan Administrator shall determine whether such
denial of the claim was correct and shall notify such claimant in writing of its
determination within 60 days of receipt of the claimant’s request for review
(120 days if special circumstances require). In the case of a claim denial on
review, the notice will be written in a manner calculated to be understood by
the average Participant and will include the following information: (a) the
specific reason or reasons for denial; (b) specific reference to those Plan
provisions on which denial is based; (c) a statement that the claimant is
entitled to receive, upon written request and free of charge, reasonable access
to and copies of all documents, records and other information relevant to his
claim for benefits; and (d) a statement of any voluntary appeal procedures
offered by the Plan and the claimant’s right to obtain information about the
procedures and to bring a civil action under ERISA Section 502(a).

SECTION 2

Participation

2.1. Participant. The key employees of the Exchange eligible to participate in
the Plan and the conditions for such participation shall be established, from
time to time, by the Exchange; provided, however, that Participants shall be
limited to a select group of management or highly compensated employees within
the meaning of Sections 201(1), 301(a)(3) and 401(a)(l) of ERISA. If the
Exchange determines that participation by one or more Participants shall cause
the Plan to be subject to Part 2, 3 or 4 of Title I of ERISA, the entire
interest of such Participant or Participants under the Plan shall be segregated
from the Plan in the discretion of the Exchange, and such Participant or
Participants shall cease to have any interest under the Plan.

2.2. Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of the Exchange nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

SECTION 3

Plan Benefits

3.1. Deferred Compensation Accounts. The Plan Administrator shall maintain, or
cause to be maintained, an Account in the name of each Participant which shall
reflect the sum of the following amounts:

 

4



--------------------------------------------------------------------------------

(a) the amount of Deferred Compensation Credits to be credited to the
Participant’s Account in accordance with Section 3.2; and

(b) the assumed rate of earnings to be credited to the Participant’s Account in
accordance with Section 3.3.

The beginning balance of each Participant’s Account on the Effective Date shall
be the amount credited to him under the Plan as in effect immediately prior to
the Effective Date; provided, however, that the portion of the Participant’s
Account consisting of the Participant’s Grandfathered Account shall be
segregated and shall be subject to the provisions of the Pre-2005 Plan as
provided under Section 1.1 (c).

3.2. Deferred Compensation Credits. Unless otherwise determined by the
Compensation Committee, for each Plan Year beginning on or after January 1, 2003
and prior to January 1, 2006, three percent of each Participant’s base earnings
and bonus paid in such Plan Year shall be awarded as Deferred Compensation
Credits. The amount of Deferred Compensation Credits awarded to a Participant
for any such Plan Year shall be credited to his Account as of the first business
day of the next following Plan Year. No further Deferred Compensation Credits
shall be awarded under the Plan for Plan Years beginning on or after January 1,
2006.

3.3. Adjustment of Accounts. The amounts credited to a Participant’s Account in
accordance with Section 3.2 shall be adjusted from time to time in accordance
with uniform procedures established by the Plan Administrator to reflect the
value of an investment equal to the Participant’s Account balance in one or more
assumed investments that the Plan Administrator offers from time to time, and
which the Participant directs the Plan Administrator to use for purposes of
adjusting his Account. In the event a Participant fails to provide such
direction, the Participant’s Account shall be adjusted on the basis of such
default investment as the Plan Administrator shall establish from time to time.
Amounts credited pursuant to this Section 3.3 shall be determined without regard
to taxes that would be payable with respect to any assumed investment. The Plan
Administrator may eliminate any assumed investment alternative at any time;
provided, however, that the Plan Administrator may not retroactively eliminate
any assumed investment alternative. To the extent permitted by the Plan
Administrator, the Participant may elect to have different portions of his
Account balance for any period adjusted on the basis of different assumed
investments. Notwithstanding the election by Participants of certain assumed
investments and the adjustment of their Accounts based on such investment
decisions, the Plan does not require, and no trust or other instrument
maintained in connection with the Plan shall require, that any assets or amounts
which are set aside in trust or otherwise for the purpose of paying Plan
benefits shall actually be invested in the investment alternatives selected by
Participants.

SECTION 4

Payment of Plan Benefits

4.1. Vesting. A Participant’s vested interest in his Account shall be determined
as follows:

 

5



--------------------------------------------------------------------------------

(a) A Participant shall have at all times a fully vested and nonforfeitable
interest in (i) the amount of any Deferred Compensation Credits credited to the
Participant’s Account on or before December 31, 1996, and (ii) any assumed
investment adjustment theretofore or thereafter credited with respect to such
Deferred Compensation Credits under Section 3.3.

(b) A Participant shall have a fully vested and nonforfeitable interest in the
amount of any Deferred Compensation Credits credited to the Participant’s
Account in accordance with Section 3.2 on or after January 1, 2004 (and any
assumed investment adjustments thereon) upon completion of five Years of Vesting
Service (as described below).

(c) A Participant shall have a fully vested and nonforfeitable interest in the
amount of any Deferred Compensation Credits credited to the Participant’s
Account in accordance with Section 3.2 on or after January 1, 1997 and before
January 1, 2004 (“Post-1996 Credits”), and any assumed investment adjustments
thereon, as of December 10 of the fourth Plan Year following the Plan Year as of
which such Deferred Compensation Credits are credited to the Participant’s
Account. Prior thereto, the amount of any Post-1996 Credits (and any assumed
investment adjustments thereon) shall be vested and nonforfeitable as of
December 10th of the Plan Year that follows the Plan Year as of which such
Post-1996 Credits were credited to the Participant’s Account by the number of
Plan Years determined in accordance with the following schedule:

 

Number of Plan Years following the

Plan Year as of which the Post-1996

Credits were credited to his Account

  

The vested percentage shall be

Four Plan Years

   100%

Three Plan Years

   662/3%

Two Plan Years

   331/3%

One Plan Year

   0%

A Participant’s Years of Vesting Service as of any date shall be equal to the
number of years of service credited to the Participant for vesting purposes as
of such date under the provisions of the Pension Plan for Employees of the
Chicago Mercantile Exchange Inc. (the “Pension Plan”) or, in the case of a
Participant who is not eligible to participate in the Pension Plan, the number
of years of service that would be credited to the Participant for vesting
purposes under the Pension Plan as of such date if the Participant were eligible
to participate in the Pension Plan. The unvested portion of a Participant’s
Account shall be forfeited upon the Participant’s separation from service.

4.2. Accelerated Vesting. Notwithstanding the provisions of Section 4.1, if a
Participant’s separation from service with the Exchange occurs on account of his
death, retirement after attaining age 55 years and completing 15 years of
continuous service with the Exchange, or disability, the amount of any Post-1996
Credits (and any assumed investment adjustments thereon) not theretofore vested
shall be vested and nonforfeitable as of December 10 of the Plan Year that
follows the Plan Year as of which such Post-1996 Credits were credited to the
Participant’s Account by the number of Plan Years determined in accordance with
the following schedule (in lieu of the schedule in Section 4.1):

 

Number of Plan Years following the

Plan Year as of which the Post-1996

Credits were credited to his Account

  

The vested percentage shall be

Four Plan Years

   100%

Three Plan Years

   80%

Two Plan Years

   60%

One Plan Year

   40%

 

6



--------------------------------------------------------------------------------

If a Participant’s separation from service occurs under this Section 4.2, the
portion of any Post-1996 Credits (and any investment adjustments thereon) that
are not theretofore vested in accordance with Section 4.1 or the foregoing
provisions of this Section 4.2 and which shall be vested and nonforfeitable as
of December 10 of the Plan Year in which credited to the Participant’s Account
shall be twenty percent (20%).

4.3. Payment. Except as otherwise provided in this Section 4, the vested balance
in a Participant’s Account shall be paid following the Participant’s separation
from service in accordance with the Participant’s valid Payment Election made
for such Account pursuant to Section 4.4. Notwithstanding the foregoing, no
portion of the Account shall be paid before the earlier of six months from the
date of the Participant’s separation from service or such Participant’s death;
provided, however, that the foregoing restriction shall not affect the timing of
any installment payment after the first installment.

4.4. Payment Election.

(a) With respect to a Participant whose participation in the Plan commenced
prior to January 1, 2005, the payment election in effect for such Participant
immediately prior to January 1, 2005 shall remain in effect until changed
pursuant to Section 4.5.

(b) Within 30 days after first becoming a Participant, a Participant not
described in Section 4.4(a) shall elect on such form as the Plan Administrator
may prescribe the time and manner in which the vested portion of a Participant’s
Account shall be distributed. Such election shall specify (i) whether the
Account is to be paid in a lump sum or in substantially equal annual
installments, and (ii) if installments are elected, the number of years (not to
exceed five) over which such installments are to be paid. Except as otherwise
provided in this Section 4, a Participant’s Payment Election shall be
irrevocable.

4.5. One-Time Election Change During Transition Period. A Participant may,
during the Transition Period, file with the Plan Administrator an election to
change his or her previous payment election; provided that such a change made
after December 31, 2005 may not change the timing of payments that the
Participant would otherwise receive during the year in which the change is made,
or cause payments to be made in the year in which the change is made. Any change
pursuant to this Section 4.5 must specify a form of payment consistent with
Section 4.4 and shall be irrevocable. Not more than one such change shall be
made with respect to any Account. For purposes hereof, the “Transition Period”
means the period commencing January 1, 2005 and ending September 30, 2006.

 

7



--------------------------------------------------------------------------------

4.6. Unforeseeable Emergencies.

(a) In the event of a Participant’s Unforeseeable Emergency, such Participant
may request an emergency withdrawal from his or her vested Account. Any such
request shall be subject to the approval of the Plan Administrator, which
approval (a) shall only be granted to the extent reasonably needed to satisfy
the need created by the Unforeseeable Emergency, and (b) shall not be granted to
the extent that such need may be relieved (i) through reimbursement or
compensation by insurance or otherwise or (ii) by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

(b) An “Unforeseeable Emergency” means a severe financial hardship of the
Participant or beneficiary resulting from an illness or accident of the
Participant or his or her spouse or dependent (as defined in Section 152(a) of
the Code), loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control. Circumstances
that may constitute an Unforeseeable Emergency include the imminent foreclosure
of or eviction from the Participant’s primary residence; the need to pay for
medical expenses, including non-refundable deductibles, as well as for the costs
of prescription drug medication; and the need to pay for the funeral expenses of
a spouse or a dependent (as defined in Section 152(a) of the Code). The purchase
of a home and the payment of college tuition generally are not Unforeseeable
Emergencies. Whether the Participant is faced with an Unforeseeable Emergency
permitting an emergency withdrawal shall be determined by the Plan Administrator
in its sole discretion, based on the relevant facts and circumstances and
applying regulations and other guidance under Section 409A of the Code.

4.7. Designation of Beneficiary. Each Participant may from time to time, by
signing a form furnished by the Plan Administrator, designate any legal or
natural person or persons (who may be designated contingently or successively)
to whom his benefits under the Plan are to be paid if he dies before he receives
all of his vested benefits. A beneficiary designation form will be effective
only when the signed form is filed with the Plan Administrator while the
Participant is alive and will cancel all beneficiary designation forms with
respect to the Plan filed earlier. Except as otherwise specifically provided in
this Section 4.7, if a deceased Participant failed to designate a beneficiary as
provided above, or if the designated beneficiary of a deceased Participant dies
before him or before complete payment of the Participant’s benefits, his
benefits shall be paid to the legal representative or representatives of the
estate of the last to die of the Participant and his designated beneficiary.

4.8. Distributions to Disabled Persons. Notwithstanding the provisions of this
Section 4, if, in the Plan Administrator’s opinion, a Participant or beneficiary
is under a legal disability or is in any way incapacitated so as to be unable to
manage his financial affairs, the Plan Administrator may direct that payment be
made to a relative or friend of such person for his benefit until claim is made
by a conservator or other person legally charged with the care of his person or
his estate, and such payment shall be in lieu of any such payment to such
Participant or

 

8



--------------------------------------------------------------------------------

beneficiary. Thereafter, any benefits under the Plan to which such Participant
or beneficiary is entitled shall be paid to such conservator or other person
legally charged with the care of his person or his estate.

4.9. Benefits May Not be Assigned. Neither the Participant nor any other person
shall have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
hereof, which are expressly declared to be unassignable and non-transferable. No
part of the amounts payable shall be, prior to actual payment, subject to
seizure or sequestration for payment of any debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, or be
transferred by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.

4.10. Withholding for Tax Liability. The Exchange may withhold or cause to be
withheld from any payment of benefits made pursuant to the Plan any taxes
required to be withheld and such sum as the Exchange may reasonably estimate to
be necessary to cover any taxes for which the Exchange may be liable and which
may be assessed with regard to such payment.

4.11. Forfeitures and Adjustments for Partial Distributions. In the event that a
distribution upon an Unforeseeable Emergency under Section 4.6 is made with
respect to any Participant, the portion of his Account balance that is not
distributable by reason of Section 4.1 or 4.2 shall be credited to a
“Subaccount” maintained in the Participant’s name which shall be adjusted from
time to time in accordance with Section 3.3 based on the assumed investment
alternatives selected by the Participant thereunder. Upon the Participant’s
subsequent separation from service or any subsequent distribution to the
Participant, the balance in his Subaccount shall be treated as follows:

(a) If the Participant’s subsequent separation from service or other
distribution event occurs after such Subaccount is fully vested and
nonforfeitable in accordance with Section 4.1 or 4.2, the balance of such
Subaccount shall be distributable to or on behalf of the Participant in
accordance with Section 4.

(b) If the Participant’s subsequent separation from service or other
distribution event occurs before the balance of the Subaccount is fully vested,
the nonforfeitable balance in the Subaccount shall be an amount determined as
follows:

 

  (i) first, an amount equal to the nonforfeitable balance of his Account at the
time of the previous distribution upon an Unforeseeable Emergency shall be added
to his Subaccount balance;

 

  (ii) next, his Subaccount balance, as adjusted under subparagraph (i) next
above, shall be reduced to an amount equal to the product of such balance
multiplied by his vested percentage determined under Section 4.1 or 4.2, as
applicable, at the time of the subsequent termination or distribution; and

 

  (iii) finally, the adjusted Subaccount balance, as determined under
subparagraph (ii) next above, shall be reduced (but not below zero) by an amount
equal to the amount added to his Subaccount balance under subparagraph (i) next
above.

 

9



--------------------------------------------------------------------------------

The amount determined after the foregoing adjustments shall be nonforfeitable
and distributable to or for his benefit in accordance with Section 4. The
portion of his Subaccount balance, if any, which is not vested in accordance
with this Section 4.11 shall be forfeited if the Participant has separated from
service, or. if the Participant has not separated from service, shall continue
to be adjusted in accordance with Section 3.3, and shall be further adjusted
under this Section 4.11 upon the Participant’s subsequent separation from
service or any subsequent distribution in accordance with the terms of the Plan.

SECTION 5

Miscellaneous

5.1. Section 409A. This Plan is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted in a manner consistent
therewith. Accordingly, notwithstanding any provisions of the Plan to the
contrary:

(a) The Plan shall be operated at all times in accordance with the requirements
of Section 409A of the Code and, in the event of any inconsistency between any
provision of the Plan and Section 409A, the provisions of Section 409A shall
control.

(b) Any provision in the Plan that is determined to violate the requirements of
Section 409A of the Code shall be void and without effect.

(c) Any provision required by Section 409A of the Code to appear in the Plan
document that is not expressly set forth herein shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provision
was expressly set forth herein.

5.2. Limitation of Liability. The Exchange, its parents, subsidiaries, and
affiliates, the Board of Directors of any of the foregoing, any officer,
employer or agent of any of the foregoing, and the members of the Retirement
Committee shall not incur any liability individually or on behalf of any other
individuals or on behalf of the Exchange or its parents, subsidiaries, or
affiliates for any act, or failure to act, made in good faith in relation to the
Plan.

SECTION 6

Amendment and Termination

6.1. Amendment and Termination.

(a) The Exchange may amend or terminate the Plan at any time and from time to
time, and retroactively if deemed necessary or appropriate.

(b) Any amendment of the Plan shall be effected either (i) by resolution of the
Compensation Committee or its successor, or (ii) by resolution of the Retirement
Committee; provided, however, that only the Compensation Committee or its
successor is authorized to

 

10



--------------------------------------------------------------------------------

approve an amendment that is anticipated to result in a material impact to the
Exchange unless it otherwise acts to delegate this responsibility; and provided
further that the Retirement Committee may adopt minor or administrative
amendments to the Plan, including amendments to comply with applicable laws.

(c) A Plan termination shall be effected by resolution of the Compensation
Committee or its successor. In the event of a termination of the Plan,
Participants’ vested Account balances shall be distributed in such manner as the
Plan Administrator shall determine consistent with the requirements of
Section 409A of the Code.

Dated this 1st day of March, 2007.

 

CHICAGO MERCANTILE EXCHANGE INC.

By  

LOGO [g82886logo-3_21.jpg]

Its   Managing Director, Organizational Development

 

11